Per Curiam,
The only suggestion of error on this appeal is that the charge of the court was inadequate in discussing the bearing and weight of the evidence relating to good reputation and when discussing the presumption of innocence and burden of proof in such a case. The court held the Commonwealth strictly to the rule that it must satisfy the jury, beyond any reasonable doubt, as to the guilt of *75the defendant, and following Commonwealth v. Berney, 66 Pa. Superior Ct. 434-440, and the same case on appeal to the Supreme Court, 262 Pa. 174, the instruction was adequate. And so too as to evidence in regard to good reputation, the charge was fully sustained by Commonwealth v. Harmon, 199 Pa. 521, and Commonwealth v. Webb, 252 Pa. 196. The case was fairly submitted in an adequate charge, and under all the clearly established facts, any other verdict than that rendered' would have been a mistake.
The judgment is affirmed, the record to be remitted to the court below and it is ordered that the defendant ap- . pear therein at such time as he may be called and be by that court committed until he has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas.